Name: 2005/716/EC: Commission Decision of 10 October 2005 fixing, for the 2005/06 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2005) 3738)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  economic geography;  agricultural policy;  economic policy;  agricultural structures and production;  agricultural activity
 Date Published: 2005-10-15

 15.10.2005 EN Official Journal of the European Union L 271/45 COMMISSION DECISION of 10 October 2005 fixing, for the 2005/06 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2005) 3738) (Only the Spanish, Czech, German, English, Greek, French, Italian, Hungarian, Portuguese, Slovak and Slovenian texts are authentic) (2005/716/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(1) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) In accordance with Article 14(3) of Regulation (EC) No 1493/1999, the financial allocation between Member States must take due account of the proportion of the Community vineyard area in the Member State concerned. (4) For the purposes of implementing Article 14(4) of Regulation (EC) No 1493/1999, the financial allocations should be made in respect of a certain number of hectares. (5) Under Article 13(3) of Regulation (EC) No 1493/1999, the Community contribution to the costs of restructuring and conversion is higher in regions classified as Objective 1 in accordance with Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (3). (6) Account must be taken of the compensation for the loss of income incurred by the wine growers during the period when the vineyard is not yet in production. (7) In accordance with Article 17(5) of Regulation (EC) No 1227/2000, where expenditure actually incurred by a Member State in a given financial year is less than 75 % of the initial allocation, the expenditure to be recognised for the following financial year, and the corresponding total area, are to be reduced by a third of the difference between this threshold and the actual expenditure incurred during the financial year in question. This provision applies in the 2005/06 wine year to Greece, whose expenditure in respect of 2005 amounts to 72,63 % of its initial allocation, and to Luxembourg, whose expenditure amounts to 74,54 % of its initial allocation. This provision does not apply to Member States which took part for the first time in the restructuring and conversion scheme during the 2004/05 wine year, under Article 17(9) of Regulation (EC) No 1227/2000. (8) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, the initial allocation is adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States, taking account of the objective of the scheme and subject to the funds available, HAS ADOPTED THIS DECISION: Article 1 The financial allocations by Member State, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999 for the 2005/06 marketing year shall be as set out in the Annex hereto. Article 2 This Decision is addressed to the Czech Republic, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Republic of Austria, the Portuguese Republic, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 10 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1216/2005 (OJ L 199, 29.7.2005, p. 32). (3) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 173/2005 (OJ L 29, 2.2.2005, p. 3). ANNEX Indicative financial allocations for 2005/06 Member State Area (ha) Financial allocation (EUR) Czech Republic 526 1 821 677 Germany 1 998 12 468 667 Greece 1 249 8 574 504 Spain 21 131 151 508 106 France 11 380 106 286 269 Italy 13 874 99 743 891 Cyprus 206 2 378 971 Luxembourg 10 76 000 Hungary 1 331 10 645 176 Malta 23 119 973 Austria 1 077 6 574 057 Portugal 5 747 44 975 908 Slovenia 153 2 336 740 Slovakia 299 2 490 063 Total 59 002 450 000 000